DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on December 09, 2021, claims 1-20 are now pending for examination in the application.

Claim Objections
Claim(s) 156 is objected to because of the following informalities:  Claim 156 should be written as claim 16.  Appropriate correction is required.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim limitation “an input expansion component” has/have not been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10503793.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of Patent No. 10503793 contain every element of claims 1-20 of the instant application and as such anticipates claims 1-20 of the instant application.
The difference between the inventions as recited in claim 1 of ‘020 application and ‘793 patent is that claim 1 of ‘793 patent recites the filtering comprising: assigning a first similarity score to a first content item of the content items based upon the expanded user interest; and responsive to determining that the first similarity score of the first content item exceeds a threshold, including the first content item in the set of filtered content items; constructing a push notification comprising one or more filtered content items from the set of filtered content items; and controlling a graphical user interface of a remote device to display the push notification as a device alert notification.  A person of ordinary skills would therefore be motivated to remove/modify some of the claim elements recited in the above two claims without affecting the context of the invention, i.e., recommending labels. The dependent claims incorporate the differences indicated above and are considered obvious variants under the above rationale, and are rejected for the same reasons. 
It would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify the claims in the USP 10503793 to arrive at the current claims by omitting/modifying elements and its functions in a combination because it would be an obvious expedient if the remaining elements perform the same functions as before. See also, In re Karlson, 311 F.2d 581, 584 (CCPA 1963) (“It is well settled, however, that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.”).


16707020
10503793
1. A method, comprising: 


receiving an input associated with a user; 

expanding the input to obtain an expanded user interest comprising (i) a co-occurring term associated with the input for the user and (ii) at least one of a category or a topic associated with the input for the user, the expanding comprising:
 identifying a term within the input; 

identifying a content item based upon the input; searching the content item for one or more co-occurring terms that co-occur with the term within the content item; 

identifying the co-occurring term as one of the one or more co-occurring terms that co-occur with the term within the content item; obtaining a plurality of content items based upon the input; 

determining that a majority of the plurality of content items are associated with at least one of the category or the topic; and 

including the co-occurring term and at least one of the category or the topic in the expanded user interest; and 

filtering content items from a content source based upon the expanded user interest to obtain a set of filtered content items.
1. A method for sending push notifications of content items to client devices, comprising: 

receiving an input associated with a user; 

expanding the input to obtain an expanded user interest comprising (i) a co-occurring term associated with the input for the user and (ii) at least one of a category or a topic associated with the input for the user, the expanding comprising: 
identifying a term within the input; 

identifying a content item based upon the input; searching the content item for one or more co-occurring terms that co-occur with the term within the content item; 

identifying the co-occurring term as one of the one or more co-occurring terms that co-occur with the term within the content item; obtaining a plurality of content items based upon the input; 

determining that a majority of the plurality of content items are associated with at least one of the category or the topic; and 

including the co-occurring term and at least one of the category or the topic in the expanded user interest; 

filtering content items from a content source based upon the expanded user interest to obtain a set of filtered content items, 
the filtering comprising: assigning a first similarity score to a first content item of the content items based upon the expanded user interest; and 

responsive to determining that the first similarity score of the first content item exceeds a threshold, including the first content item in the set of filtered content items; 

constructing a push notification comprising one or more filtered content items from the set of filtered content items; and 

controlling a graphical user interface of a remote device to display the push notification as a device alert notification. 



        

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 1-20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than judicial exception. The eligibility analysis in support of these findings is provided below, on Claim Rejections - 35 USC 101 accordance with the "2019 Revised Patent Subject Matter Eligibility Guidance" (published on 1/7/2019 in Fed, Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the "2019 PEG").

Step 1. in accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted the claim method (claims 1-10), system (claims 11-14) and, non-transitory machime readable medium (claims 15-20), are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.

Step 2A. In accordance with Step 2A Prong one of 2019 PEG, it is noted that the claims recite an abstract idea by reciting a method of presenting content to users, which falls into the " Certain Methods Of Organizing Human Activity," group within group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claims recites the abstract idea of matching content to users, which falls within the managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The recitation of generic computer components does not negate that the abstractness of given limitation. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1. A method, comprising: receiving an input associated with a user; expanding the input to obtain an expanded user interest comprising (i) a co-occurring term associated with the input for the user and (ii) at least one of a category or a topic associated with the input for the user, the expanding comprising: identifying a term within the input; identifying a content item based upon the input; searching the content item for one or more co-occurring terms that co-occur with the term within the content item; identifying the co-occurring term as one of the one or more Co-occurring terms that co-occur with the term within the content item; obtaining a plurality of content items based upon the input; determining that a majority of the plurality of content items are associated with at least one of the category or the topic; and including the co-occurring term and at least one of the category or the topic in the expanded user interest; and filtering content items from a content source based upon the expanded user interest to obtain a set of filtered content items.

With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to data classification, from a computer, a processor, a computer readable storage medium (claims 1, 11, and 15). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant's specifications paragraph [0024], "a computing device described in FIG(S). 1 is an interaction diagram of a scenario 100 illustrating a service 102 provided by a set of servers 104 to a set of client devices 110 via various types of networks. The servers 104 and/or client devices 110 may be capable of transmitting, receiving, processing, and/or storing many types of signals, such as in memory as physical memory statestion.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.

Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitation(s) is/are directed to data classification, from a computer, a processor, a computer readable storage medium, through at a very high level of generality and without imposing meaningful limitation on the scope of the claim. In addition, Applicant's Specification (figs. 1-4, 6, 8, and 12-13) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element". 
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP § 2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation receiving, identifying, and searhching are performed by an  apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer".  MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  

• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent 
• Corp. v. Active Network, Inc ...
...Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.  Dependent claims 2-10, 12-14, and 16-20 recite steps such as a presenting content on a client device. These steps when analyzed under Step 2A Prong I, it is determined that they amount to additional activity for organizing human activity and thus part of the abstract idea itself.  The dependent claims have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of method of organizing human activity, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to
amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-8, 10-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brumleve et al. (US Pub. No. 20130304818) in view of Dies (US Pub. No. 20140122456).

With respect to claim 1, Brumleve et al. teaches a method, comprising: 
receiving an input associated with a user (Paragraph 42 discloses terms submitted by a user; wherein a term is input); 
expanding the input to obtain an expanded user interest comprising (i) a co-occurring term associated with the input for the user and (ii) at least one of a category or a topic associated with the input for the user (Paragraph 126 discloses keywords submitted are discovered wherein such related terms are trending and co-occurring with the submitted keywords over the social media network), the expanding comprising: 
identifying a term within the input (Paragraph 106 discloses keywords submitted are discovered wherein such related terms are trending and co-occurring with the submitted keywords over the social media network); 

identifying a content item based upon the input (Paragraph 124 discloses once the terms related to the set of keywords have been discovered, social media content analysis engine 104 utilizes both to search the social network for the content items (citations, tweets, comments, posts, etc.) containing all or most of the keywords plus the related terms); 
searching the content item for one or more co-occurring terms that co-occur with the term within the content item (Paragraph 124 discloses social media content analysis engine 104 attempts to determines the top content items that contains as much of the keywords, including the related term as possible); 
identifying the co-occurring term as one of the one or more co-occurring terms that co-occur with the term within the content item (Paragraph 112 discloses social media content analysis engine 104 pre-computes and discovers the related terms by examining a historical archive of recent tweets/posts retrieved from the social network for top trending terms co-occurring with the submitted keywords before searching over the social network);
obtaining a plurality of content items based upon the input (Paragraph 126 discloses content items containing all or a subset of the keywords plus the related terms are retrieved);
determining that a majority of the plurality of content items are associated with at least one of the category or the topic (Paragraph 60 discloses keywords are the basic units for searches and can be grouped into saved topics);
including the co-occurring term and at least one of the category or the topic in the expanded user interest (Paragraph 126 discloses keywords submitted are discovered wherein such related terms are trending and co-occurring with the submitted keywords over the social media network during a specific period of time. The flowchart 2300 continues to block 2306 where both the keywords submitted and the related terms discovered are utilized to search for content items over the social network in real time).  Brumleve et al. does not disclose filtering content items.
	However, Dies discloses filtering content items from a content source based upon the expanded user interest to obtain a set of filtered content items (Paragraph 39 discloses subscriptions from different content sources, herein called channels, are stored for all the users in the recommendation system. The term `channel` and the term `source` are used interchangeably and are the system 100 abstraction of any source of content items that can be filtered). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Brumleve et al. (social media content querying) with Dies (content recommendation systems).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: content presentation.  This would have facilitated search results by filtering content based on keywords and co-occuring terms and categories to improve presentation results.  See Dies  Paragraphs 3-9.

The Brumleve et al. and reference as modified by Dies teaches all the limitations of claim 1.  With respect to claim 2, Dies teaches the method of claim 1, comprising ranking the set of filtered content items based upon a ranking metric to create a ranked set of filtered content items (Paragraph 138 discloses the resulting ranked content is then prepared for presentation 165 and presented to the user 170). 

The Brumleve et al. and reference as modified by Dies teaches all the limitations of claim 2.  With respect to claim 4, Dies teaches the method of claim 2, comprising: 
maintaining filtered content items, of the ranked set of filtered content items, within a cache (Paragraph 27 discloses the crawler 116 retrieves content items 105a and 105b from the content producers 106a and 106b and may store a copy of the content item in a cache 132 at the recommendation system 114. The cache 132 is a data structure that a persistent storage device maintains for the storage of content items, as is known to those of skill in the art);

defining a cache expiration period for the cache (Paragraph 40 discloses FIG. 3 describes scraping of content items. Content items from the plurality of channels are collected at 300 in accordance with any desired system requirement timetable, e.g. hourly or daily. In one embodiment, the content items from the plurality of channels are collected in real time. All relevant information about the content items, including text, images, time published, length, source, and embedded hyperlinks, is scraped or parsed at 305); and

responsive to expiration of the cache expiration period for a filtered content item, removing the filtered content item from the cache (Paragraph 40 discloses content items from the plurality of channels are collected at 300 in accordance with any desired system requirement timetable, e.g. hourly or daily. In one embodiment, the content items from the plurality of channels are collected in real time. All relevant information about the content items, including text, images, time published, length, source, and embedded hyperlinks, is scraped or parsed at 305, See Paragraph 40).

The Brumleve et al. and reference as modified by Dies teaches all the limitations of claim 4.  With respect to claim 5, Dies teaches the method of claim 4, the cache expiration period comprising between about a 6 hour expiration to about a 48 hour expiration (Paragraph 40 teaches FIG. 3 describes scraping of content items. Content items from the plurality of channels are collected at 300 in accordance with any desired system requirement timetable, e.g. hourly or daily. In one embodiment, the content items from the plurality of channels are collected in real time. All relevant information about the content items, including text, images, time published, length, source, and embedded hyperlinks, is scraped or parsed at 305).

The Brumleve et al. and reference as modified by Dies teaches all the limitations of claim 2.  With respect to claim 6, Dies teaches the method of claim 2, a filtered content item, within the ranked set of filtered content items, comprising at least one of: a news article, a sports statistic, product pricing information, a travel deal, a social network post, or a stock update (Paragraph 84 teaches the recommendation system 114 scrapes the two stories, and looks at the content pointed to by the links in the stories. Consider the link to the CERN blog entry. This is a link the system may recommend, because, among other things, it was mentioned by two of the user's sources. In addition, as noted earlier, the system looks up and considers any user-specific weightings of Wired and The New York Times they have provided, as well as other authority/rank/reputation information that may be available about these sources. Other factors could be considered of course).

The Brumleve et al. and reference as modified by Dies teaches all the limitations of claim 1.  With respect to claim 7, Dies teaches the method of claim 1, the input comprising: 
a search query comprising at least one of a second term or a phrase (Paragraph 9 teaches also, a first content string may be specified as a reference string comprised of a reference set of words. A document search can be performed with a search engine query based on said reference set of words to identify an initial candidate set of documents containing said n content strings, and each of said initial candidate set of documents can be processed to identify a highest ranking document having a similarity score closest to said first content string).

The Brumleve et al. and reference as modified by Dies teaches all the limitations of claim 1.  With respect to claim 8, Dies teaches the method of claim 1, the co-occurring term comprising a noun (Paragraph 53 teaches one scheme could separate nouns from verbs and from other parts of speech, or separate commonly found words from rare words, or subjects of a sentence from other parts, or proper English words from non-English words that are often the subject in a headline (as names, company names, and places are often not English words)).

The Brumleve et al. and reference as modified by Dies teaches all the limitations of claim 1.  With respect to claim 10, Dies teaches the method of claim 1, comprising: 

assigning a rating to a filtered content item based upon user feedback (feedback from the interface which can be exploited in the present applications. The user actions are fed back into the algorithm to affect what links are shown at a next session 600. For example, if a user posts about a link, system 100 infers that they want to see more content like it. If they delete a link, the system infers the opposite. This form of implicit feedback can also be used to affect the type of content that is recommended at 605, See Paragraph 46).

With respect to claim 11, Brumleve et al. teaches a system, comprising: 
a processor (Paragraph 57 discloses a processor); and 
memory (See Paragraph 57 discloses a memory) comprising processor-executable instructions that when executed by the processor cause the processor to implement: 
a receiving component (Paragraph 42 discloses a social media network for receiving) configured to: 
receive an input associated with a user (Paragraph 42 discloses terms submitted by a user; wherein a term is input); 
an input expansion component configured to: 
expand the input to obtain an expanded user interest comprising at least one of a category associated with the input or a topic associated with the input for the user (Paragraph 126 discloses keywords submitted are discovered wherein such related terms are trending and co-occurring with the submitted keywords over the social media network), the expanding comprising: 
performing a search query using the input (Paragraph 124 discloses social media content analysis engine 104 attempts to determines the top content items that contains as much of the keywords, including the related term as possible); 
obtaining a plurality of content items based upon the search query (Paragraph 126 discloses content items containing all or a subset of the keywords plus the related terms are retrieved); and 
at least one of: 
processing two or more content items, of the plurality of content items, identified based upon the input through a categorizer to (i) determine the category and (ii) include the category in the expanded user interest responsive to determining that a majority of the two or more content items processed through the categorizer are associated with the category (Paragraph 55 discloses Citations 104 can be categorized into various types based on the characteristics of subjects/authors 102, objects/targets 106 and citations 104 themselves); or 
processing two or more content items, of the plurality of content items, identified based upon the input through a topic model to (i) determine the topic and (ii) include the topic in the expanded user interest responsive to determining that a majority of the two or more content items processed through the topic model are associated with the topic (Paragraph 60 discloses keywords are the basic units for searches and can be grouped into saved topics).  Brumleve et al. does not disclose filtering content items.
	However, Dies discloses a filtering component configured to: 
filter content items from a content source based upon the expanded user interest to obtain a set of filtered content items (Paragraph 39 discloses subscriptions from different content sources, herein called channels, are stored for all the users in the recommendation system. The term `channel` and the term `source` are used interchangeably and are the system 100 abstraction of any source of content items that can be filtered). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Brumleve et al. (social media content querying) with Dies (content recommendation systems).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: content presentation.  This would have facilitated search results by filtering content based on keywords and co-occuring terms and categories to improve presentation results.  See Dies Paragraphs 3-9.

The Brumleve et al. and reference as modified by Dies teaches all the limitations of claim 11.  With respect to claim 12, Dies teaches the system of claim 11, the filtering component configured to: 
maintain filtered content items, of the ranked set of filtered content items, within a cache (Paragraph 27 discloses the crawler 116 retrieves content items 105a and 105b from the content producers 106a and 106b and may store a copy of the content item in a cache 132 at the recommendation system 114. The cache 132 is a data structure that a persistent storage device maintains for the storage of content items, as is known to those of skill in the art);

define a cache expiration period for the cache (Paragraph 40 discloses FIG. 3 describes scraping of content items. Content items from the plurality of channels are collected at 300 in accordance with any desired system requirement timetable, e.g. hourly or daily. In one embodiment, the content items from the plurality of channels are collected in real time. All relevant information about the content items, including text, images, time published, length, source, and embedded hyperlinks, is scraped or parsed at 305); and

responsive to expiration of the cache expiration period for a filtered content item, removing the filtered content item from the cache (Paragraph 40 discloses content items from the plurality of channels are collected at 300 in accordance with any desired system requirement timetable, e.g. hourly or daily. In one embodiment, the content items from the plurality of channels are collected in real time. All relevant information about the content items, including text, images, time published, length, source, and embedded hyperlinks, is scraped or parsed at 305, See Paragraph 40).

The Brumleve et al. and reference as modified by Dies teaches all the limitations of claim 11.  With respect to claim 13, Dies teaches the system of claim 11, wherein the processor-executable instructions cause the processor to implement: 
a feedback component (Paragraph 42 discloses a social media network for feedback) configured to: 
assign a rating to a filtered content item based upon user feedback (feedback from the interface which can be exploited in the present applications. The user actions are fed back into the algorithm to affect what links are shown at a next session 600. For example, if a user posts about a link, system 100 infers that they want to see more content like it. If they delete a link, the system infers the opposite. This form of implicit feedback can also be used to affect the type of content that is recommended at 605, See Paragraph 46). 

	The Brumleve et al. and reference as modified by Dies teaches all the limitations of claim 11.  With respect to claim 14, Brumleve et al. teaches the system of claim 11, the input expansion component configured to: 
identify a term within the input (Paragraph 60 discloses "egypt, syria, libya, sudan" in the search box will automatically input these four terms as separate keywords for the search). 

	With respect to claim 15, Brumleve et al. teaches a non-transitory machine readable medium having stored thereon processor-executable instructions that when executed receiving an input associated with a user (Paragraph 42 discloses terms submitted by a user; wherein a term is input); 
expanding the input to obtain an expanded user interest comprising (i) a co-occurring term associated with the input for the user and (ii) at least one of a category or a topic associated with the input for the user (Paragraph 126 discloses keywords submitted are discovered wherein such related terms are trending and co-occurring with the submitted keywords over the social media network), the expanding comprising: 
identifying a term within the input (Paragraph 106 discloses keywords submitted are discovered wherein such related terms are trending and co-occurring with the submitted keywords over the social media network); 

identifying a content item based upon the input (Paragraph 124 discloses once the terms related to the set of keywords have been discovered, social media content analysis engine 104 utilizes both to search the social network for the content items (citations, tweets, comments, posts, etc.) containing all or most of the keywords plus the related terms); 
searching the content item for one or more co-occurring terms that co-occur with the term within the content item (Paragraph 124 discloses social media content analysis engine 104 attempts to determines the top content items that contains as much of the keywords, including the related term as possible); 
identifying the co-occurring term as one of the one or more co-occurring terms that co-occur with the term within the content item (Paragraph 112 discloses social media content analysis engine 104 pre-computes and discovers the related terms by examining a historical archive of recent tweets/posts retrieved from the social network for top trending terms co-occurring with the submitted keywords before searching over the social network);
obtaining a plurality of content items based upon the input (Paragraph 126 discloses content items containing all or a subset of the keywords plus the related terms are retrieved);
determining that a majority of the plurality of content items are associated with at least one of the category or the topic (Paragraph 102);
including the co-occurring term and at least one of the category or the topic in the expanded user interest (Paragraph 126 discloses keywords submitted are discovered wherein such related terms are trending and co-occurring with the submitted keywords over the social media network during a specific period of time. The flowchart 2300 continues to block 2306 where both the keywords submitted and the related terms discovered are utilized to search for content items over the social network in real time).  Brumleve et al. does not disclose filtering content items.
	However, Dies discloses filtering content items from a content source based upon the expanded user interest to obtain a set of filtered content items (Paragraph 39 discloses subscriptions from different content sources, herein called channels, are stored for all the users in the recommendation system. The term `channel` and the term `source` are used interchangeably and are the system 100 abstraction of any source of content items that can be filtered). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Brumleve et al. (social media content querying) with Dies (content recommendation systems).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: content presentation.  This would have facilitated search results by filtering content based on keywords and co-occuring terms and categories to improve presentation results.  See Dies  Paragraphs 3-9.
With respect to claim, 156 it is rejected on grounds corresponding to above rejected claim 2, because claim 156 is substantially equivalent to claim 2.

The Brumleve et al. and reference as modified by Dies teaches all the limitations of claim 15.  With respect to claim 18, Brumleve et al. teaches the non-transitory machine readable medium of claim 15, the expanding comprising: 
determining that the majority of the plurality of content items are associated with the category (Paragraph 55 discloses Citations 104 can be categorized into various types based on the characteristics of subjects/authors 102, objects/targets 106 and citations 104 themselves); and 

including the category in the expanded user interest (Paragraph 60 discloses keywords are the basic units for searches and can be grouped into saved topics). 

The Brumleve et al. and reference as modified by Dies teaches all the limitations of claim 15.  With respect to claim 19, Brumleve et al. teaches the non-transitory machine readable medium of claim 15, the expanding comprising: 
determining that the majority of the plurality of content items are associated with the topic (Paragraph 60 discloses keywords are the basic units for searches and can be grouped into saved topics); and 
including the topic in the expanded user interest (Paragraph 126 discloses keywords submitted are discovered wherein such related terms are trending and co-occurring with the submitted keywords over the social media network during a specific period of time. The flowchart 2300 continues to block 2306 where both the keywords submitted and the related terms discovered are utilized to search for content items over the social network in real time). 

	The Brumleve et al. and reference as modified by Dies teaches all the limitations of claim 15.  With respect to claim 20, Brumleve et al. teaches the non-transitory machine readable medium of claim 15, the operations comprising: 
assigning a rating to a filtered content item based upon user feedback (feedback from the interface which can be exploited in the present applications. The user actions are fed back into the algorithm to affect what links are shown at a next session 600. For example, if a user posts about a link, system 100 infers that they want to see more content like it. If they delete a link, the system infers the opposite. This form of implicit feedback can also be used to affect the type of content that is recommended at 605, See Paragraph 46). 

Claim(s) 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brumleve et al. (US Pub. No. 20130304818) and Dies (US Pub. No. 20140122456) in view of Kunjithapatham et al. (US Pub. No. 20140057606).

The Brumleve et al. and reference as modified by Dies teaches all the limitations of claim 1.  With respect to claim 3, Brumleve et al. as modified by Dies does not disclose sending a notification. 
However, Kunjithapatham et al. teaches the method of claim 1, comprising sending a notification to an operating system based upon the set of filtered content items. 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Brumleve et al. (social media content querying) and Dies (content recommendation systems) with Kunjithapatham et al. (personalized notifications).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: content presentation.  This would have facilitated search results by filtering content based on keywords and co-occuring terms and categories to improve presentation results and sending notifications to users at their personal devices.  See Kunjithapatham et al. Paragraphs 5-7.


With respect to claim, 17 it is rejected on grounds corresponding to above rejected claim 3, because claim 17 is substantially equivalent to claim 3.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brumleve et al. (US Pub. No. 20130304818) and Dies (US Pub. No. 20140122456) in view of Dexter (US Pub. No. 20090299976).

The Brumleve et al. and reference as modified by Dies teaches all the limitations of claim 1.  With respect to claim 3, Brumleve et al. as modified by Dies does not disclose sending a notification. 
However, Dexter et al. teaches the method of claim 2, the ranking comprising: using at least one of a Gradient Boosting Decision Tree (GBDT) or an XQuery Data Model (XDM) to rank the set of filtered content items (the web browser assigns to each chunk a ranking metric indicative of its relevancy to the search keywords and displays in a prominent location, at least partially, the chunk that has the highest ranking metric, See Paragraph 250 and XQuery Data Model, See Paragraph 121). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Brumleve et al. (social media content querying) and Dies (content recommendation systems) with Dexter et al. (locating information at different sources).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: content presentation.  This would have facilitated search results by filtering content based on keywords and co-occuring terms and categories to improve presentation results and sending notifications to users at their personal devices.  See Dexter et al. Paragraphs 13-16.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20140245352 is directed to Time-Sensitive Content Update:   [0064] social-networking system 160 may perform particular actions with respect to a user based on coefficient information. Coefficients may be used to predict whether a user will perform a particular action based on the user's interest in the action. A coefficient may be used when generating or presenting any type of objects to a user, such as advertisements, search results, news stories, media, messages, notifications, or other suitable objects. The coefficient may also be utilized to rank and order such objects, as appropriate. In this way, social-networking system 160 may provide information that is relevant to user's interests and current circumstances, increasing the likelihood that they will find such information of interest. In particular embodiments, social-networking system 160 may generate content based on coefficient information. Content objects may be provided or selected based on coefficients specific to a user. As an example and not by way of limitation, the coefficient may be used to generate media for the user, where the user may be presented with media for which the user has a high overall coefficient with respect to the media object. As another example and not by way of limitation, the coefficient may be used to generate advertisements for the user, where the user may be presented with advertisements for which the user has a high overall coefficient with respect to the advertised object. In particular embodiments, social-networking system 160 may generate search results based on coefficient information. Search results for a particular user may be scored or ranked based on the coefficient associated with the search results with respect to the querying user. As an example and not by way of limitation, search results corresponding to objects with higher coefficients may be ranked higher on a search-results page than results corresponding to objects having lower coefficients.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154